Name: Commission Regulation (EC) No 600/2001 of 27 March 2001 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32001R0600Commission Regulation (EC) No 600/2001 of 27 March 2001 establishing unit values for the determination of the customs value of certain perishable goods Official Journal L 089 , 29/03/2001 P. 0008 - 0013Commission Regulation (EC) No 600/2001of 27 March 2001establishing unit values for the determination of the customs value of certain perishable goodsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council(2),Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3), as last amended by Regulation (EC) No 1602/2000(4), and in particular Article 173 (1) thereof,Whereas:(1) Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation.(2) The result of applying the rules and criteria laid down in the abovementioned Articles to the elements communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question,HAS ADOPTED THIS REGULATION:Article 1The unit values provided for in Article 173 (1) of Regulation (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto.Article 2This Regulation shall enter into force on 30 March 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 302, 19.10.1992, p. 1.(2) OJ L 311, 12.12.2000, p. 17.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 188, 26.7.2000, p. 1.ANNEX>TABLE>